MEMORANDUM **
This is a petition for review from an *742order by the Board of Immigration Appeals denying petitioner’s motion to reopen as untimely.
We have reviewed the record and petitioners’ filings in this court, including petitioners’ response to this court’s order to show cause.
We find that this petition for review is appropriate for summary disposition because petitioners’ motion to reopen violated the time limitation on motions to reopen. See 8 C.F.R. § 1003.2(c)(2). A motion to reopen must be filed within 90 days after the date on which a final administrative decision was filed. Id. The final order of removal was entered by the Board on May 11, 2005. Petitioners’ motion to reopen was not filed until May 5, 2006. Petitioners’ response does not explain this delay. Accordingly, this petition for review is denied.
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.